Citation Nr: 0205677	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  00-13 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.  

(Entitlement to service connection for a left ear hearing 
loss will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel 

INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.

In a February 1981 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, denied a claim for service connection for a 
nervous condition to include posttraumatic stress disorder 
(PTSD).  Although the veteran submitted a timely a notice of 
disagreement (NOD) and the RO issued a statement of the case 
(SOC), the veteran did not submit a VA Form 9, substantive 
appeal or other document that could suffice as a substantive 
appeal, and the RO closed the appeal.  In January 1987, the 
RO determined that no new and material evidence had been 
submitted to reopen the claim and notified the veteran of 
that decision.  The veteran did not appeal.  

In a February 1992 rating decision, the RO reopened a claim 
for service connection for PTSD and denied it.   The RO 
notified the veteran and his representative of the denial in 
a letter dated in March 1992 and the veteran timely filed an 
NOD.  An SOC containing appeal instructions was issued to the 
veteran and to his representative in April 1992; however, 
because no VA Form 9 or other document that could be 
construed as a substantive appeal was timely filed, the RO 
closed the appeal.  

In a December 1993 rating decision, the RO determined that no 
new and material evidence had been submitted to reopen the 
claim.  The RO notified the veteran and his representative of 
the denial in a letter dated in January 1994.  He did not 
appeal that decision. 

In a February 1997 rating decision, the RO determined that a 
claim of entitlement to service connection for bilateral 
hearing loss was not well grounded.  The RO notified the 
veteran and his representative of the determination and of 
his appeal rights in a letter dated in February 1997.  The 
veteran did not appeal and that decision became final.  

In a May 1997 rating decision, the RO again reopened the 
claim of service connection for PTSD and denied it.  The RO 
notified the veteran and his representative of the denial and 
of his appeal rights in a letter dated in May 1997.  The 
veteran did not appeal and that decision became final.  The 
February 1997 and May 1997 rating decisions are the last 
final decisions on these two matters. 

This appeal arises from a March 2000 RO rating decision that 
determined that the veteran had not submitted new and 
material evidence to reopen claims of entitlement to service 
connection for PTSD and for left ear hearing loss.  The 
veteran submitted an NOD in April 2000.  The RO issued an SOC 
in May 2000.  The veteran submitted a VA Form 9, substantive 
appeal, in May 2000.  

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in April 2001 for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified, in pertinent part, at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107).  
Following that consideration, the case was returned to the 
Board.  The Board will first review the RO determinations as 
to whether any new and material evidence has been submitted 
on either matter since the prior final decisions. 


FINDINGS OF FACT

1.  In a May 1997 decision, the RO reopened a claim of 
entitlement to service connection for PTSD and denied that 
claim. 

2.  The RO notified the veteran and his representative of the 
denial and his appeal rights in a May 1997 letter; however, 
the veteran did not appeal the May 1997 decision.  

3.  Evidence received since May 1997 includes evidence which 
is not cumulative or redundant and which is so significant 
that it must be considered in order to fairly decide the 
merits of the PTSD claim.  

3.  The veteran participated in combat.

4.  A diagnosis of PTSD related to combat has been given.

5.  In a February 1997 decision, the RO denied a claim of 
entitlement to service connection for bilateral hearing loss. 

6.  The RO notified the veteran and his representative of the 
denial and his appeal rights in a February 1997 letter; 
however, the veteran did not appeal the February 1997 
decision.

7.  Evidence received subsequent to the February 1997 rating 
decision is not cumulative or redundant and is so significant 
that it must be considered in order to fairly decide the 
merits of the left ear hearing loss claim.


CONCLUSIONS OF LAW

1.  A May 1997 rating decision that reopened and denied a 
claim for service connection for PTSD is final.  38 U.S.C. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2001).

2.  New and material evidence has been received to reopen a 
previously and finally denied claim of entitlement to service 
connection for PTSD; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  It is at least as likely as not that PTSD was incurred in 
active wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2001). 

4.  A February 1997 rating decision that denied a claim for 
service connection for bilateral hearing loss is final.  
38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2001).

5.  New and material evidence has been received to reopen the 
previously and finally denied claim of entitlement to service 
connection for bilateral hearing loss; the claim is reopened 
with respect to the left ear.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  The credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The Board further notes that the 
definition of new and material evidence was revised effective 
August 29th, 2001; however the revision does not apply to 
claims received by the RO prior to that date.  Thus, the 
former version of 38 C.F.R. § 3.156(a), which appears above, 
applies to this case.  66 Fed. Reg. 45,620, 45,630 (Aug 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

As noted in the April 2001 Board remand, during the pendency 
of the veteran's appeal, the VCAA was signed into law.  Under 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
liberalizing provisions of the VCAA are applicable to the 
reopening of previously denied service connection claims; 
however, nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).

I.  PTSD
A.  Reopening

As noted in the introduction, entitlement to service 
connection for PTSD has been the subject of prior final RO 
rating decisions, the most recent of which was issued in May 
1997.  The RO mailed a notice of that rating decision, 
instructions on how to appeal, and copy of procedural and 
appellate rights to the veteran and to his representative; 
however the veteran did not appeal that decision.  Thus, that 
decision became final and cannot be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1103 (2001).  
These regulations concern finality of decisions and reopening 
of claims and define "new and material evidence".  They 
were in effect in May 1997 and remain in effect; however, the 
regulation concerning time limits for filing a substantive 
appeal has changed since May 1997.  See 38 C.F.R. § 20.302(b) 
(effective October 3, 2001), 66 Fed. Reg. 50318-19.  Under 
the revised version, where additional evidence is submitted 
within one year of the date of mailing of the notification of 
the determination being appealed, and that evidence requires 
in accordance with § 19.31 that the claimant be issued a 
supplemental SOC, then the time limit to submit a substantive 
appeal shall end not sooner than 60 days after such 
supplemental SOC is mailed to the appellant.

The relevant evidence of record at the time of the May 1997 
rating decision that reopened and denied a claim of 
entitlement to service connection for PTSD is discussed 
briefly below.  

The veteran's DD Form 214 reflects that he received the 
Vietnam Campaign Medal, Vietnam Service Medal, and the Army 
Commendation Medal and that he served two tours of duty in 
Vietnam.  He first served there from April 5, 1968 to April 
4, 1969, and then again from November 30, 1969 to his date of 
separation from active service on June 27, 1970.  The DD-214 
reflects that the veteran had been assigned to the U.S. Army 
41st Engineer Company in Vietnam and that his specialty was 
that of combat engineer, MOS (military occupational 
specialty) 12B20.  

Numerous replies from the National Personnel Records Center 
(NPRC) indicate that the veteran's service personnel records 
could not be located or reproduced, probably as a result of a 
fire at that location in 1973.  A service medical record 
(SMR) consisting of a separation examination dated June 27, 
1970, is the only document that was located.  The separation 
examination report reflects that the veteran had no mental 
health complaint and also reflects that the veteran was 
assigned to the 41st Engineer Battalion (BN).   

VA medical records consist of various VA examination reports, 
which reflect that diagnoses of anxiety neurosis, chronic 
alcoholism, PTSD, and depression or depressive disorder were 
given at various times beginning in 1980.  

Private medical records reflect treatment for nervous 
symptoms at various times beginning in 1976.  

The veteran submitted statements at various times that 
reflect that he felt that his nervous condition and PTSD were 
due to life threatening stressors that occurred in Long Binh, 
South Vietnam.  On his original application form submitted in 
July 1980, he reported that he had a nervous breakdown in 
service.  In a statement dated in December 1980, the veteran 
added that after an attack, he was too nervous to perform 
guard duty again.  In a statement dated in November 1986, he 
reported that during his two tours in Vietnam, he engaged in 
activities such as mine clearing, ambush patrols, and 
perimeter security, and that the incident requiring his 
removal from the guard tower occurred during the second tour.  
In a statement dated in December 1990, he reported that he 
lost many friends in Vietnam.  

In January 1991, the veteran reported that in approximately 
August 1968, his patrol was ambushed and several men were 
killed.  He again recalled that he was with the 41st 
Engineers when he was attacked in the guard tower.  He 
recalled that his brother served in the same unit with him.  
In September 1991, he reported that he could not recall any 
further details concerning his stressors.  In April 1997, the 
veteran reported that he was attached to the 11th Cavalry 
Division Combat Engineers/Big Red One while in Vietnam and 
was around big guns, mortars, and tanks while there. 

Lay witness statements from his family reflect that the 
veteran appeared to have depression and other nervous 
problems upon his return from Vietnam.  The veteran's brother 
reported that the two had been stationed in Vietnam together 
and that while performing night guard duty in a sentry tower 
at Long Binh, a mortar attack occurred and the veteran became 
very nervous and had to be relieved by the officer of the 
day.  

A post-service acquaintance, Alvin Vance, reported that the 
veteran had said that while under attack in the guard tower, 
the gunfire was hitting the tower, he had no place to go, and 
began to shake and had to be taken down out of the tower.  

According to a Social Security Administration (SSA) 
disability benefits hearing transcript, in the early 1990s a 
Dr. Weisse testified that if any psychiatric impairment were 
present, it was related to the veteran's military service, 
and not to any later event.

In a May 1997 rating decision, the RO determined that new and 
material evidence had been submitted to reopen the service 
connection claim but that the claim was denied on the basis 
that there had been no confirmed or definite diagnosis of 
PTSD and that a claimed stressful experience had not been 
established.  The RO also determined that any previous 
diagnosis of PTSD had not met all of the diagnostic criteria 
of the Diagnostic And Statistical Manual Of Mental Disorders 
(DSM) IV (hereinafter referred to as DSM IV).  The RO rating 

decision does not state which DSM IV diagnostic criterion or 
criteria had not been met nor did it explain why the evidence 
was inadequate to establish that a claimed stressful 
experience occurred.

The Board must next review the evidence submitted since the 
May 1997 rating decision to determine whether any of it is 
new and material evidence, that is, whether it results in a 
more complete record for evaluating the claim for service 
connection for PTSD.

In September 1999, the veteran reported that he did not 
remember the names of those killed but that the mortar attack 
at Long Binh might have occurred in the first part of 1969.

In October 1999, the veteran underwent a VA compensation and 
pension examination for PTSD.  The examiner rendered an Axis 
I diagnosis of mild to moderate PTSD, which was related to 
service in Vietnam.

Analyzing this evidence under the standard set forth in 
Hodge, supra, the Board finds that PTSD examination report 
does result in a more complete record for evaluating the 
disability because it adds a diagnosis of PTSD conforming to 
the standard set forth in DSM IV.  See Cohen v. Brown, 
10 Vet. App. 128, 139 (1997).  The Board notes that in the 
May 1997 rating decision, the RO denied the claim 
specifically because such a diagnosis had not been rendered.  
Thus, the submission of a qualifying diagnosis of PTSD would 
clearly be new and material evidence.  In reviewing the March 
2000 RO rating decision, the Board notes that the RO simply 
stated, without explaining why, that the October 1999 VA 
examination report was not new and material evidence. 

The Board finds the October 1999 VA examination report and 
diagnosis of PTSD is to be new and material evidence that is 
so significant that it must be considered to fairly decide 
the merits of the claim.  The Board hereby reopens the claim 
of entitlement to service connection for PTSD.  

B.  Service Connection

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 
3.303(d);Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD.  This regulation was revised effective 
March 7, 1997.  See 64 Fed. Reg. 32, 807 (June 18, 1999). The 
veteran's current claim was filed after that time, thus, only 
the revised criteria need be considered.  

Under the revised version of 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to combat, then, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
38 U.S.C.A. § 1154(b); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

The record in this case shows that a PTSD diagnosis has been 
given.  Regardless of earlier diagnoses rendered in this 
case, the PTSD diagnosis rendered in October 1999 conforms to 
DSM-IV and thus satisfies the current version of section 
3.304(f).  The current PTSD diagnosis assumes that the 
veteran participated in combat and experienced specific 
combat-related stressors.  Thus, medical experts have 
considered the combat-related stressors alleged by the 
veteran, and have diagnosed PTSD based on those stressors.  
38 C.F.R. §§  3.304(f), 4.125; West (Carlton) v. Brown, 
7 Vet. App. 70, 79 (1994); Zarycki, 6 Vet. App. at 97.

The issue to be resolved is whether there is credible 
supporting evidence of the combat-related stressors alleged 
by the veteran or whether the evidence demonstrates that he 
participated in combat, in which case credible supporting 
evidence is unnecessary.  38 C.F.R. § 3.304(f).  The question 
of whether an alleged stressor is supported by credible 
evidence is one of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The veteran has described certain stressors that he 
experienced in Vietnam.  He has recounted an ambush while on 
patrol during his first Vietnam tour in approximately August 
1968 and incoming mortar fire at his guard tower post during 
his second tour.  He also reported performing such activities 
as mine clearing duties as a combat engineer, seeing other 
soldiers wounded or killed during attacks, and fighting with 
the enemy.

VA's General Counsel has issued a precedent opinion 
addressing what situations might be "combat service" for 
purposes of applying section 1154(b), the authorizing statute 
for section 3.304(f).  The Board points out that 38 U.S.C. 
section 7104(a), (c) states "The Board shall be bound in its 
decisions by the regulations of the Department, instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department."  

In VAOPGCPREC 12-99, VA's General Counsel (hereinafter 
referred to as GC) held that to be considered to have engaged 
in combat with the enemy for purposes of section 1154(b), a 
veteran must have participated directly in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  
GC emphasized that a determination that a veteran engaged in 
combat with the enemy need not be based on military citations 
or other particular type or types of evidence but rather, may 
be supported by any evidence probative of that fact.  Id.  
Likewise, GC stated that whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) is a question that must be 
resolved on a case-by-case basis.  GC confirmed that the rule 
requiring that a claimant be given the benefit of the doubt 
on any issue material to a determination of a claim when the 
evidence on that issue is in relative equipoise, see 38 
U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  This applies to the 
issue whether a veteran engaged in combat with the enemy.  
Id.

As noted above, GC has held that combat service need not be 
based on military citations.  The Court has also held that 
engagement in combat is not necessarily determined simply by 
reference to the award of certain combat decorations or MOSs.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In West v. 
Brown, 7 Vet. App. 70, 76 (1994), the Court held that where 
it is determined through the receipt of certain recognized 
military citations or other supportive evidence [emphasis 
added], that the veteran was engaged in combat with the 
enemy, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory" e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."

In this case, the record contains service department evidence 
that the veteran served in Vietnam as a combat engineer in 
the United States Army, 41st Engineer Company.  Any further 
individual personnel records were presumed destroyed in the 
fire at NPRC.  The RO made several efforts to obtain all 
service medical and other service personnel records, such as 
a DA Form 20, through NPRC, all without success.  Because all 
medical and other personnel records are missing, 
consideration must be given to the Court's holding that VA 
regulations do not provide that service connection can only 
be shown through medical records, but rather allow for proof 
through lay evidence.  Rowell v Principi, 4 Vet. App. 9 
(1993); see also Cartright v. Derwinski, 2 Vet. App. 24 
(1991) (lay evidence alone may be sufficient to place the 
evidence in equipoise and thus, under 38 U.S.C. § 5107(b), 
establish entitlement to benefits).  Here, VA must do more 
than simply point to an absence of official records, it must 
offer some basis for finding the lay evidence insufficient to 
establish entitlement to benefits. 

The veteran has provided statements that, while not 
containing many specifics concerning his claimed stressors, 
do seem credible.  These statements support the finding that 
the stressors are combat-related.  Specifically, the mortar 
attack on Long Binh while in the guard tower performing guard 
duty is similar to the situation described by the Court in 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  In that case, 
the Court stressed that "mortar fire" and "guard duty" 
were two situations that "might be construed as combat 
related".  Moreover, his MOS was that of combat engineer.  
While not dispositive, the MOS does evoke the image of a 
soldier who's job it is to clear minefields and engage in 
other combat-related activities. 

The Board notes that while on remand, the RO contacted the 
U.S. Armed Services Center for Research of Unit Records 
(hereinafter CRUR), supplying the veteran's unit designation, 
dates of service in Vietnam, and other information.  The RO 
did not inform CRUR that the veteran had reported that his 
unit was ambushed in August 1968, or that the claimed mortar 
attack might have taken place during the second tour 
(November 1969 to Jun 27 1970), or that the veteran's 
official personnel folder (OPF), including his DA Form 20 had 
been destroyed in a fire at NPRC, or even that his brother 
had been assigned to Long Binh during the same period (a fact 
that might be verifiable).  CRUR returned the request to the 
RO, noting insufficient stressor information because a date 
within 60 days of an event had not been supplied nor had a DA 
Form 20 or its equivalent been supplied.  Even after 
receiving the CRUR response, the RO did not supply the above 
information, which might have proved helpful.  

However, even without CRUR verification of combat or of a 
claimed stressor, the evidence of record is sufficient to 
find that the veteran participated in combat.  As noted 
above, the veteran was fortunate enough to have been assigned 
to the same unit, while at Long Binh, to which his brother 
was assigned.  His brother has corroborated the mortar attack 
and the removal of the veteran from the guard tower 
afterward.  In effect, this additional lay evidence is 
supportive evidence of both an enemy mortar attack and the 
fact that the veteran did perform guard duty in the tower.  
Either event might be sufficient to find that the veteran 
engaged in combat with the enemy, as GC and the Court have 
defined that concept.  Considering the evidence, the Board 
finds that it is at least as likely as not that the veteran 
did engage in combat with the enemy.  Applying the benefit of 
the doubt doctrine the Board will resolve the issue in favor 
of the veteran.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  

Because a medical diagnosis of PTSD related to combat 
stressors in service has been given, and because the veteran 
participated in combat, the regulatory requirements for 
service connection for PTSD have been met and Board will 
grant the claim of entitlement to service connection for 
PTSD.

II.  Hearing Loss-Reopening

As noted in the introduction, a claim of entitlement to 
service connection for bilateral hearing loss was determined 
to be not well grounded in a February 1997 RO rating 
decision.  The RO mailed a notice of that rating decision, 
instructions on how to appeal, and copy of procedural and 
appellate rights to the veteran and to his representative; 
however the veteran did not appeal that decision.  Thus, that 
decision became final and cannot be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.1103.

The relevant evidence of record at the time of the February 
1997 rating decision is briefly discussed briefly below.  

As noted in the PTSD portion of the decision, the veteran's 
DD Form 214 reflects that he was assigned to a combat 
engineer company, MOS 12B20, while in Vietnam.  A separation 
examination report dated June 27, 1970, is the only service 
document that was located, as all other documents appear to 
have been destroyed in a fire in 1973.  The separation 
examination report reflects pure tone thresholds of 0, 10, 0, 
0, 0, and 0 decibels in the right ear at the frequencies of 
500, 1000, 2000, 3000, 4,000, and 6,000 Hertz, respectively.  
Left ear hearing pure tone thresholds were 20, 20, 20, 30, 
30, and 40, respectively.  

A private audiometry report dated in November 1996 suggests 
bilateral hearing loss in the higher frequency ranges.  

In a February 1997 rating decision, the RO determined that 
the claim of entitlement to service connection for bilateral 
hearing loss was not well grounded.   The veteran did not 
appeal that decision and it became final.  

The Board must next review the evidence submitted since the 
February 1997 rating decision to determine whether any of it 
is new and material evidence, that is, whether it results in 
a more complete record for evaluating the claim for service 
connection for bilateral hearing loss.

In April 1997, the veteran reported that he was attached to 
the 11th Cavalry Division Combat Engineers/Big Red One, while 
in Vietnam and was always around heavy noise from big guns, 
mortars, and tanks while there.  An April 1997 VA 
consultation sheet reflects that the veteran reported 
decreased left ear hearing.  

In July 1999, the veteran requested service connection for 
left ear hearing loss.  He submitted a private audiometry 
evaluation report dated in August 1999 that reflects severe 
to profound left ear mixed hearing loss with retracted 
tympanic membrane.  He also submitted a lay statement from 
Gary Lilly to the effect that during their entire 15-year 
acquaintance, the veteran seemed to have difficulty hearing.

Analyzing this evidence under the standard set forth in 
Hodge, supra, the Board finds that it results in a more 
complete record for evaluating the left ear hearing loss 
disability claim because it adds competent medical 
information concerning the nature of the left ear hearing 
loss.  Specifically, the diagnosis of severe to profound left 
ear "mixed hearing loss", given in August 1999, suggests 
that some of the left ear hearing loss could be due to 
acoustic trauma.  Although a November 1996 audiometry report 
also suggested left ear hearing loss, there was no specific 
finding that the hearing loss was of the kind that might be 
associated with acoustic trauma.  The "mixed hearing loss" 
finding contained in the August 1999 report is the first 
competent medical evidence to suggest a possible relationship 
to active service.  Therefore it must be considered to be new 
and material evidence that is so significant that it should 
be considered.  Applying the Hodge standard of review for new 
and material evidence, the August 1999 audiometry report does 
result in a more complete record for evaluating the claim.  
The Board notes that in a May 2000 SOC, the RO simply stated 
that the report was not new and material evidence without 
giving a reason for that determination.  

The Board finds that the August 1999 private audiometry 
report is new and material evidence that is so significant 
that it must be considered to fairly decide the merits of the 
claim.  The Board hereby reopens the claim of entitlement to 
service connection for left ear hearing loss.  


ORDER

1.  The claim of entitlement to service connection for PTSD 
is granted.

2.  New and material evidence having been submitted, the 
claim of entitlement to service connection for left ear 
hearing loss is reopened.  To that extent only, the appeal is 
granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

